ORDER CORRECTING OPINION
On August 26, 1988, this Court was informed that the opinion issued in the above-styled cause inadvertently and erroneously recited that appellant’s two life sentences on two counts of Shooting With Intent to Kill in Pontotoc County District Court, Case No. CRF-85-95, were to run concurrently. The judgment and sentence expressly indicates that Count II is to “run consecutive with ... Count I.” (O.R. 90).
IT IS THEREFORE THE ORDER OF THIS COURT that the opinion in Fuller v. State, 751 P.2d 766 (Okla.Crim.App.1988), shall be corrected to show that the two life sentences in Pontotoc County District Court, Case No. CFR-85-95, are to run consecutively.
IT IS SO ORDERED.
BRETT, P.J., and BUSSEY and PARKS, JJ., concur.